DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 has grammatical errors relating to the tense of the steps which shift between present tense and past tense: “the specific steps are…” “determining…” “is obtained”, “and then calculate…”. For example: “is obtained” should read “obtaining the initial position”  and “calculate” should be “calculating”, etc. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 4, the determination of the flow rate of the interval is not sufficiently described since the specification simply states that the flow rate is determined based on a chart which “can be drawn according to relevant industry standards, or refer to flow rate charts of nearby blocks” (pgph. 37 of the instant pub) which does not convey possession the invention since such flow rate charts are not well known, widely available, or presented in the specification. It is not clear how a chart would determine the flow rate since the flow rate also depends on specific fracture and perforation geometry and specific natural features of the zone in question intersected by the wellbore. While determination of the permeability and viscosity of the fluid is mentioned in pgph. 36 of the pub, these two steps are not related or discussed in conjunction with one another. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lacks antecedent basis for “the target fracturing interval” line 3. 
Claim 2 lacks antecedent basis for “the previous segmentation point” line 7. 
In claim 3, the following phrases lack antecedent basis: “the half-fracture length”, “the total crack volume”, “the calculated half-fracture length”, “the total volume”, “the amount of fracturing fluid in the target fracturing interval” “the total fracture volume” “the fracture wall filter losses”. 
In claim 4, the following phrases lack antecedent basis:  “the range of reservoir permeability” “the viscosity of the fracturing fluid”. 
Claim 5 recites “step s500” which is not previously presented in the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecerf (US 20170114613 A1) in light of Vanzin (US 20170051195 A1).
With respect to claim 1, Lecerf discloses an integrated construction method of fracturing and tertiary oil recovery for low-permeability reservoir, including the following steps: dividing the target layer into several fracturing intervals (stages or clusters); determining the amount of fracturing fluid required for the target fracturing interval (pad fluid volume, pgph. 91); determining the flow rate of the target fracturing interval (pump rate, pgph. 91); determining the pumping construction procedure (proppant concentration ramp or operation 140, pgph. 91) for the target fracturing interval; perforating the target fracturing interval (pgphs. 3, 94, 127); injecting oil displacement fracturing fluid into the target fracturing interval for fracturing construction (pgph. 92).
However, Lecerf fails to disclose wherein the oil displacement fracturing fluid is a fracturing fluid to which an oil displacement agent is added. Nevertheless, Vanzin discloses using an oil displacement agent (pgphs. 4, 80).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included an oil displacement agent in the fracturing fluid of Lecerf in order to aid in the recovery of oil in the subsequent treatment process as taught by Vanzin (pgph. 4).
With respect to claim 6, Lecerf in light of Vanzin discloses wherein after perforating the target fracturing interval, injecting acid into the target fracturing interval for acidification (pgphs. 28, 90, Lecerf, pgph. 3, Vanzin).
With respect to claim 8, Vanzin discloses wherein the oil displacement agent is HE-BIO bio-displacement agent (no weight is given to this term since there is no description it in the spec and it is not a term of art) that can reduce the surface tension of fracturing fluid to below 30 mN/m (pgph. 80, Vanzin).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecerf and Vanzin as applied to claim 1 above, and further in view of Centurion (US 20170275988 A1).
With respect to claim 2, Lecerf and Vanzin fail to disclose the specific segmentation steps as claimed.
Nevertheless, Centurion discloses, wherein the specific steps of dividing the target layer into several fracturing intervals (clusters) are: determining the segmentation points (403) of each fracturing interval one by one, the method of determining the segmentation points is: the initial position of a segmentation point (403) is obtained by moving a preset distance backwards on the basis of the previous segmentation point (50 feet even spacing shown in fig. 4), and then calculate the difference between formation pressure at the initial position and formation pressure at the previous segmentation point (1150 psi, pgph. 36), if the difference of the formation pressure is less than a preset tolerance value (1150 psi, pgph. 36), the initial position is used as the position of the segmentation point; otherwise, moving the position of the segmentation point so that the difference of formation pressure between the segmentation point and the previous segmentation point is less than the preset tolerance value (to position 405, pgph. 36, with a differential of 305 psi).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the steps of Centurion for dividing the layer into intervals in Lecerf in order to achieve optimal production as taught by Centurion (pgph. 31).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecerf and Vanzin as applied to claim 1 above, and further in view of Clarkson (US 20120267104 A1).
With respect to claim 3, Lecerf and Vanzin fail to disclose the specific fluid amount determination steps as claimed.
Nevertheless, Clarkson discloses, wherein the specific steps of determining the amount of fracturing fluid required for the target fracturing interval are: determining the half-fracture length of the target fracturing interval (pgph. 22, determining length includes determining half-fracture length); calculating the total crack volume of the target fracturing interval based on the calculated half-fracture length (pgph. 22); calculating the amount of fracturing fluid for the target fracturing interval based on the total volume of the fracture, wherein the amount of fracturing fluid in the target fracturing interval is equal to the sum of the total fracture volume and the fracture wall filter losses of the target fracturing interval (pgphs. 22-25, 28-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the specific steps for fluid calculation of Clarkson in Lecerf in order to attain optimized geometry as taught by Clarkson (pgph. 4).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecerf and Vanzin as applied to claim 1 above, and further in view of Hales (US 20080314591 A1).
With respect to claim 3, Lecerf and Vanzin fail to disclose the specific perforate and plug steps.
Nevertheless, Hales discloses, tripping in a bridge plug and a perforating gun to the target fracturing interval; igniting to set down the bridge plug; lifting the perforating gun to a preset position, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the specific steps/apparatus for plug and perf of Clarkson in Lecerf in order to attain optimized geometry as taught by Clarkson (pgph. 4) since this is the simple substitution of one prior art device for another with predictable results and a reasonable expectation for success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180371883 A1 also discloses the segmentation steps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KIPP C WALLACE/               Primary Examiner, Art Unit 3674                                                                                                                                                                                         04/30/2021